DETAILED ACTION


Allowable Subject Matter
Claims 1-20 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a method for generating a screen-tone look image for a character in  a video captured by a camera, the method comprising: 
receiving a smooth gradation rendered image and position information of pixels in the rendered image from a renderer; 
generating patterns for the pixels in the rendered image using the position information of the pixels, the generated patterns including dots that run along edges of the character such that the dots get larger as the character comes closer to the camera and the dots get smaller as the character moves away from the camera; 
dividing the rendered image into a fixed number of sections defined by luminance to produce a luminance gradient image; and 
applying the generated patterns to the fixed number of sections of the luminance gradient image.
However in the context of claim 1 as a whole, the prior art does not teach “wherein the luminance gradient image includes a series of successive bands which can be manipulated individually.”
Therefore, Claim 1 as a whole is allowable.
Claim 11 and 18 are respectively allowable for the same reason described as above.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611